Citation Nr: 0926010	
Decision Date: 07/13/09    Archive Date: 07/21/09

DOCKET NO.  07-28 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 30 percent for anxiety 
neurosis with depressive features and headaches.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1967 to April 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision upon 
transfer to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio, which denied the benefit 
sought on appeal.  Jurisdiction of the claims file was 
subsequently returned to the Waco RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

With his August 2007 substantive appeal, the Veteran 
submitted a statement regarding the severity and effect of 
his psychiatric disorder.  This evidence included a 
discussion of medications that he had used for treatment as 
well as their associated side effects.  He also reported 
other symptoms related to his disorder.  The Veteran's 
representative indicated that the Veteran has been unable to 
work secondary to his psychiatric disorder.  The 
representative also related that during his discussions with 
the Veteran, he appeared more nervous and was unable to 
discuss his appeal without much prompting.  It was noted that 
the Veteran's disorder is worse than is currently reflected 
in his VA examination reports.  As such, the Board finds that 
a remand is necessary for a VA examination to be scheduled to 
determine the current severity of the Veteran's psychiatric 
disorder.

Further, the record reveals that the Veteran has not been 
provided notice in compliance with Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) regarding his increased rating claim.  
Thus, upon remand, the Veteran should also be provided this 
notice.



Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice 
regarding the evidence required to 
substantiate his claim for increased 
rating-including VCAA notice compliant 
with Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Perform all development deemed 
necessary.

2.  The Veteran should be scheduled for a 
VA examination with the appropriate 
specialist to determine the current 
severity of his service-connected 
psychiatric disorder.  The examiner is to 
perform all necessary clinical testing.  
The Veteran's claims file should be made 
available to the examiner for review.  The 
examiner should then assess the current 
severity of the Veteran's psychiatric 
disorder, including a discussion of his 
reported symptomatology.  

3.  When the development requested has 
been completed, the case should be 
reviewed on the basis of the additional 
evidence.  If the benefit sought is not 
granted, the Veteran and his attorney 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
evidentiary and procedural development and the Board, at this 
time, does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable.  The Veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  No 
action is required of the Veteran until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




